Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 01/05/2021, Applicant amended Claims 1, 17 and 19; added Claims 20 and 21; canceled Claims 9, 11- 16; and argued against all rejections previously set forth in the Office Action dated 11/05/2020.
Accordingly, Claims 1, 3 – 8 and 17 – 21 remain pending for examination.

Status of the Claims
Claims 1, 3 – 8 and 17 – 21 are rejected under 35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The Abstract should be an adequate, clear and concise statement of the technical disclosure of the patent application.  Also, the Abstract should include that which is new in the art to which the invention pertains.  Additionally, as expressly stated in 37 C.F.R. 1.72(b), the purpose of the Abstract is to enable the reader thereof to quickly determine, from a cursory inspection, the nature and gist of the technical disclosure.
The Abstract of the disclosure for the present application is objected to because it fails to satisfy these guidelines.    
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al. (US 2013/0111487) (hereinafter, Cheyer) in view of Philippov et al. (US 2016/0321266)(hereinafter, Philippov) in further view of Gagnon et al. (US 8,165,886) (hereinafter, Gagnon).

Regarding Claim 1, Cheyer teaches an electronic device (See Cheyer’s Abstract), comprising: 
a microphone; a display; a touch panel; and a controller (Cheyer in par 0083 teaches a device including microphone, display and touch panel. Cheyer teaches that computing device include a processor (See par 0079 controller). Input device can be of any type suitable for receiving user input, including for example, a keyboard, touchscreen and microphone (for voice input). Output device can be a screen or speaker), wherein 
the controller is configured to start accepting, through the microphone, a specific voice command input (Cheyer in par 0161, and Fig. 2, teaches an example of an interaction between a user and an intelligent automated assistant 1002. Conversation screen 101A features a conversational user interface showing what the user said 101B (“I’d like a romantic place for Italian food near my office”) and assistant’s 1002 response, which is a summary of its findings 101C (“OK, I found these Italian restaurants which reviews say are romantic close to your work:”). Cheyer in par 0317, further teaches that the user can select among candidate interpretations 134, for example by tapping or speaking. For example, if offered “Did you mean Italian food or Italian shoes?” the user can just day “food” and the assistant can match this to the phrase “Italian food” and not get confused with other global interpretations of the input), 
during said accepting specific voice command input, the controller is configured to 
determine whether a predetermined word corresponding to a specific voice command is inputted (Cheyer in par 0172 – 0175, further teaches that assistant 1002 includes intelligence beyond simple database applications. Processing a statement of intent in a natural language, not just keywords. , 
upon a determination that the specific voice command is not inputted, determine whether a specific touch operation is performed on the display (Cheyer in par 0243, further teaches that the user selects an input channel by initiating input on one modality, such as pressing a button to start recording or to bring up an interface for typing), and 
upon a determination that the specific touch operation is performed on the display, cause the display to display the text input field (Cheyer in par 0243, further teaches that the user selects an input channel by initiating input on one modality, such as pressing a button to start recording or to bring up an interface for typing. Cheyer in par 0299 and Fig. 13, further teaches that screen 1301 depicts an example of the use of vocabulary to offer suggested completions 1303 of partial user input 1305 entered in field 1203 using on-screen keyboard 1304) , and 
However, Cheyer does not specifically disclose upon a determination that the specific voice command is inputted, cause the display to display a text input field on which a touch operation is performable, 
the controller is configured to start accepting voice input in response to the text input field being displayed on the display, wherein said accepting voice input comprises: 
converting voice inputted through the microphone into text, and 
inputting the converted text into the text input field, and 
during said accepting voice input, when the predetermined word corresponding to the specific voice command is recognized.
upon a determination that the specific voice command is inputted, cause the display to display a text input field on which a touch operation is performable (Philippov teaches a method for receiving a first voice command from the user, the first voice command comprising an indication of a first search query and receiving a second voice command from the user , the second command comprising an indication of a second search query (See Philippov’s Abstract). Philippov in par 0077, further teaches that the voice interface routine 140 can be configured to accept voice –based user –input and to execute one or more actions based on the voice-based user-input.  Philippov in par 0086, teaches that at least one result displayed as part of SERP 202 is presented to the user in a form of a widget 206. Philippov in par 0096 – 0097, further teaches that the user can populate the information within the selection field 210 using voice commands. The user may issue a voice command containing: “Riviera Maya Mexico, for 1 week, price ranger under $1,000 per person, all inclusive tour in an adults-only resort”. Philippov in par 0105, further teaches that the user can review the parameters pre-populated in the selection portion 210 and should the user agree with the populated parameters, the user can then activate the submit button 222).
the controller is configured to start accepting voice input in response to the text input field being displayed on the display (Philippov in par 0096 – 0097, further teaches that the user can populate the information within the selection field 210 using voice commands. The user may issue a voice command containing: “Riviera Maya Mexico, for 1 week, price ranger under $1,000 per person, all inclusive tour in an adults-only resort”. Philippov in par 0105, further teaches that the user can review the parameters pre-populated in the selection portion 210 and should the user agree with the populated parameters, the user can then activate the submit button 222), wherein said accepting voice input comprises: 
converting voice inputted through the microphone into text (Philippov in par 0081, teaches that the search application 104 is configured to execute a speech to text recognition routine to translate the utterance of the first voice command into a machine-readable format. Philippov in par 0083, further teaches that by performing the text to speech recognition and using the so-recognized machine-readable format of the search string, the same effect is obtained as if the user has typed in the search query represented in the first voice command in to the command interface of the search application), and 
inputting the converted text into the text input field Philippov in par 0081, teaches that the search application 104 is configured to execute a speech to text recognition routine to translate the utterance of the first voice command into a machine-readable format. Philippov in par 0083, further teaches that by performing the text to speech recognition and using the so-recognized machine-readable format of the search string, the same effect is obtained as if the user , and 
during said accepting voice input, when the predetermined word corresponding to the specific voice command is recognized (Philippov in par 0078, further teaches that activation command is not limited and may include utterances such as: “Voice On”, “Listen”, “Perform a search”, “Accept my search query”, etc. Philippov in par 0079, further teaches that the receipt of the activation command in a sense activates the voice activation routine into a listen mode). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Philippov with the teachings as in Cheyer to populate displayed data field with voice commands as disclosed in Philippov. The motivation for doing so would have been to provide a method that allow a user to populate a data field when it is not convenient for the user to use the typical input means (See Philippov par 0005).
However, Cheyer in view of Philippov does not specifically disclose, the controller is configured to determine whether voice is inputted through the microphone during two intervals2Application No.: 15/794,791 of a predetermined duration before and after the predetermined word, respectively, upon a determination that no voice is inputted through the microphone during both of the two intervals, accept the predetermined word as an input of the specific voice command, and perform processing associated with the specific voice command, and upon a determination that voice is inputted through the microphone during any of the two intervals, recognize the predetermined word as voice to be converted to text, convert the predetermined word into text, and input the text converted from the predetermined word into the text input field.
the controller is configured to determine whether voice is inputted through the microphone during two intervals2Application No.: 15/794,791 of a predetermined duration before and after the predetermined word, respectively (Gagnon in Col. 20, lines 15 – 27, teaches a voice recognition system determining if a user is silent for a “predetermined length of time before and after” speaking a command (i.e., a predetermined word),
upon a determination that no voice is inputted through the microphone during both of the two intervals, accept the predetermined word as an input of the specific voice command, and perform processing associated with the specific voice command (Gagnon in Col. 20 lines 15 – 27, further teaches a voice recognition system determining that a user has been silent during two predetermined periods, then the system accepts the word in between those silent periods as a command), and
upon a determination that voice is inputted through the microphone during any of the two intervals, recognize the predetermined word as voice to be converted to text, convert the predetermined word into text, and input the text converted from the predetermined word into the text input field (Gagnon in Col. 20 lines 15 – 27, further teaches a voice recognition system determining that a user has not been silent during the two predetermined periods, then the system accepts the word in between those silent periods as part of the dictated text).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Gagnon with the teachings as in Cheyer and Philippov to modify the voice text input system as disclosed in Cheyer and 

	Regarding Claim 3, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent Claim 1. Cheyer further teaches:
wherein the controller is configured to 
start accepting voice command in response to no text input field being displayed, and to perform processing associated with a voice command being input to the microphone (Cheyer in par 0161 and Fig. 2, Cheyer teaches an interface with which a user directly gives voice commands to the system without a displayed text input box. The text input box initiating a software keyboard as in figure 13. Further, as shown in figure 20, the system describes an interface that allows a verbal input as opposed to the text input field).

Regarding Claim 4, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent Claim 3. Cheyer further teaches: 
wherein the controller is configured to cause the display to display the text input field in response to a voice command for displaying the text input field being input to the microphone (Cheyer in par 0161, and Fig. 2, teaches an example of an interaction between a user and an intelligent automated assistant 1002. Conversation screen 101A features a conversational user interface showing what the .  

Regarding Claim 6, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent claim 3. Cheyer further teaches:
wherein the controller is configured to detect whether the electronic device is connected with an external device (Cheyer in par 0073 – 0074, further teaches the system being required to interface over a network to system server in order to operate). One of ordinary skill in the art would understand that since the system is fully dependent on a server for critical elements of the system that it could not operate without a network connection to that server. This dependency necessitates that the system ensure that a network connection is secure before initiating the system,
the controller is configured, in response to the electronic device being connected to the external device, 
to perform said accepting voice command in response to no text input field being displayed (Cheyer in par 0161 and Fig. 2, Cheyer teaches an interface with which a user directly gives voice commands to the system without a displayed text input 
However, Cheyer does not specifically disclose to perform said accepting voice input in response to the text input field being displayed.
Philippov in par 0096 – 0097, further teaches that the user can populate the information within the selection field 210 using voice commands. The user may issue a voice command containing: “Riviera Maya Mexico, for 1 week, price ranger under $1,000 per person, all inclusive tour in an adults-only resort”. Philippov in par 0105, further teaches that the user can review the parameters pre-populated in the selection portion 210 and should the user agree with the populated parameters, the user can then activate the submit button 222.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Philippov with the teachings as in Cheyer to populate displayed data field with voice commands as disclosed in Philippov. The motivation for doing so would have been to provide a method that allow a user to populate a data field when it is not convenient for the user to use the typical input means (See Philippov par 0005).

Regarding Claim 18, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent Claim 1. Cheyer further teaches:
further comprising: a speaker, wherein the speaker is configured to audibly output the converted text, in response to the converted text being input to the text input field (Cheyer in par 0010, teaches a system outputting text to the user in the form of speech. Cheyer in par 0090, further teaches the system being fully implemented using a voice based communication method wherein all input to and from the assistant use voice input so in the described case the user may respond to the voice output of the system with their own voice input. Cheyer in par 0154, further describes an example of offering input suggestions of sample speech by means of speech output by the system).

Regarding Claim 19, this claim merely recites a control method of an electronic device that includes a microphone, a display, a touch panel, and a controller, the control method comprising steps as similarly recited in Claim 1. Accordingly, Cheyer in view of Philippov and in further view of Gagnon discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 1.

Regarding Claim 20, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent Claim 1. Cheyer further teaches: 
wherein the specific touch operation includes an operation of selecting an address by touching the display (Cheyer in par 0139, teaches clicking and menu selection and other events from a graphical user interface (GUI) on any device having a GUI. Further examples include touches to a touch screen. Cheyer in par 0162, teaches that information screen shows information gathered and combined from a variety of services, including address and geolocations).

Regarding Claim 21, Cheyer teaches an electronic device (See Cheyer’s Abstract), comprising: 
a microphone; a display; a touch panel; and a controller (Cheyer in par 0083 teaches a device including microphone , display and touch panel. Cheyer teaches that computing device include a processor (See par 0079 controller). Input device can be of any type suitable for receiving user input, including for example, a keyboard, touchscreen and microphone (for voice input). Output device can be a screen or speaker), wherein 
the controller is configured to start accepting, through the microphone, a specific voice command input (Cheyer in par 0161, and Fig. 2, teaches an example of an interaction between a user and an intelligent automated assistant 1002. Conversation screen 101A features a conversational user interface showing what the user said 101B (“I’d like a romantic place for Italian food near my office”) and assistant’s 1002 response, which is a summary of its findings 101C (“OK, I found these Italian restaurants which reviews say are romantic close to your work:”). Cheyer in par 0317, further teaches that the user can select among candidate interpretations 134, for example by tapping or speaking. For example, if offered “Did you mean Italian food or Italian shoes?” the user can just day “food” and the assistant can match this to the phrase “Italian food” and not get confused with other global interpretations of the input), 
during said accepting specific voice command input, the controller is configured to 
determine whether a predetermined word corresponding to a specific voice command is inputted (Cheyer in par 0172 – 0175, further teaches that , 
6Application No.: 15/794,791upon a determination that the specific voice command is not inputted, determine whether a specific touch operation is performed on the display (Cheyer in par 0243, further teaches that the user selects an input channel by initiating input on one modality, such as pressing a button to start recording or to bring up an interface for typing), and 
upon a determination that the specific touch operation is performed on the display, start said accepting voice input when the text input field is displayed on the display (Cheyer in par 0243, further teaches that the user selects an input channel by initiating input on one modality, such as pressing a button to start recording or to bring up an interface for typing. Cheyer in par 0299 and Fig. 13, further teaches that screen 1301 depicts an example of the use of vocabulary to offer suggested completions 1303 of partial user input 1305 entered in field 1203 using on-screen keyboard 1304), and 
the specific touch operation includes an operation of selecting an address by touching the display (Cheyer in par 0139, teaches clicking and menu selection and other events from a graphical user interface (GUI) on any 
However, Cheyer does not specifically disclose upon a determination that the specific voice command is inputted, start accepting voice input when a text input field on which a touch operation is performable is displayed on the display, 
said accepting voice input comprises: 
converting voice inputted through the microphone into text, and 
inputting the converted text into the text input field, and 
during said accepting voice input, when the predetermined word corresponding to the specific voice command is recognized,
upon a determination that the specific voice command is inputted, start accepting voice input when a text input field on which a touch operation is performable is displayed on the display (Philippov teaches a method for receiving a first voice command from the user, the first voice command comprising an indication of a first search query and receiving a second voice command from the user , the second command comprising an indication of a second search query (See Philippov’s Abstract). Philippov in par 0077, further teaches that the voice interface routine 140 can be configured to accept voice –based user –input and to execute one or more actions based on the voice-based user-input.  Philippov in par 0086, teaches that at least one result displayed as part of SERP 202 is presented to the user in a form of a widget 206. Philippov in par 0096 – 0097, further teaches that the user can populate the information 
said accepting voice input comprises: 
converting voice inputted through the microphone into text (Philippov in par 0081, teaches that the search application 104 is configured to execute a speech to text recognition routine to translate the utterance of the first voice command into a machine-readable format. Philippov in par 0083, further teaches that by performing the text to speech recognition and using the so-recognized machine-readable format of the search string, the same effect is obtained as if the user has typed in the search query represented in the first voice command in to the command interface of the search application), and 
inputting the converted text into the text input field (Philippov in par 0081, teaches that the search application 104 is configured to execute a speech to text recognition routine to translate the utterance of the first voice command into a machine-readable format. Philippov in par 0083, further teaches that by performing the text to speech recognition and using the so-recognized machine-readable format of the search string, the same effect is obtained as if the user has typed in the search query represented in the first voice command in to the command interface of the search application), and 
during said accepting voice input, when the predetermined word corresponding to the specific voice command is recognized (Philippov in par 0078, further teaches that activation command is not limited and may include utterances such as: “Voice On”, “Listen”, “Perform a search”, “Accept my search query”, etc. Philippov in par 0079, further teaches that the receipt of the activation command in a sense activates the voice activation routine into a listen mode). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Philippov with the teachings as in Cheyer to populate displayed data field with voice commands as disclosed in Philippov. The motivation for doing so would have been to provide a method that allow a user to populate a data field when it is not convenient for the user to use the typical input means (See Philippov par 0005).
However, Cheyer in view of Philippov does not specifically disclose the controller is configured to determine whether voice is inputted through the microphone during two intervals of a predetermined duration before and after the predetermined word, respectively, upon a determination that no voice is inputted through the microphone during both of the two intervals, accept the predetermined word as an input of the specific voice command, and perform processing associated with the specific voice command, and upon a determination that voice is inputted through the microphone during any of the two intervals, recognize the predetermined word as voice to be converted to text, convert the predetermined word into text, and input the text converted from the predetermined word into the text input field.
the controller is configured to determine whether voice is inputted through the microphone during two intervals of a predetermined duration before and after the predetermined word, respectively (Gagnon in Col. 20, lines 15 – 27, teaches a voice recognition system determining if a user is silent for a “predetermined length of time before and after” speaking a command (i.e., a predetermined word),
upon a determination that no voice is inputted through the microphone during both of the two intervals, accept the predetermined word as an input of the specific voice command , and perform processing associated with the specific voice command (Gagnon in Col. 20 lines 15 – 27, further teaches a voice recognition system determining that a user has been silent during two predetermined periods, then the system accepts the word in between those silent periods as a command), and 
upon a determination that voice is inputted through the microphone during any of the two intervals, recognize the predetermined word as voice to be converted to text, convert the predetermined word into text, and input the text converted from the predetermined word into the text input field (Gagnon in Col. 20 lines 15 – 27, further teaches a voice recognition system determining that a user has not been silent during the two predetermined periods, then the system accepts the word in between those silent periods as part of the dictated text).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Gagnon with the teachings as in Cheyer and Philippov to modify the voice text input system as disclosed in Cheyer and Philippov with the voice controlled assistance as disclosed in Gagnon. The motivation for doing so would have been to incorporate punctuation onto dictated text without that .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheyer in view of Philippov, in further view of Gagnon and in further view of Gruber et al. (US 2013/0275875) (hereinafter, Gruber).

Regarding Claim 5, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent claim 3. Cheyer further teaches:
a speaker (Cheyer in par 0083 teaches a device including microphone, display and touch panel. Cheyer teaches that computing device include a processor (See par 0079 controller). Input device can be of any type suitable for receiving user input, including for example, a keyboard, touchscreen and microphone (for voice input). Output device can be a screen or speaker), 
However, Cheyer in view of Philippov and in further view of Gagnon does not specifically disclose wherein the speaker is configured to when no text input field is displayed, output a first voice notification notifying a user of a start of said accepting voice command, and when the text input field is displayed, output a second voice notification notifying 3Application No.: 15/794,791the user of a start of said accepting voice input.  
Gruber in par 0186 – 0187, teaches that when a user is in a hands free mode (i.e., when no text input field is displayed) the system allows the user to converse with 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Gruber with the teachings as in Cheyer, Philippov and Gagnon to modify the voice text input system as disclosed in Cheyer and Philippov and user intent determination disclosed by Gagnon with the hands free dictation detection system as disclosed by Gruber to allow dictation to occur regardless of whether or not the user is looking at the screen (e.g., while driving) (See Gruber’s par 0006 – 0007).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer in view of Philippov, in further view of Gagnon and in further view of Piernot et al. (US 2015/0348548) (hereinafter, Piernot).

Regarding Claim 7, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent claim 3. 
However, Cheyer in view of Philippov and in further view of Gagnon does not specifically disclose wherein the controller is configured to determine whether a user is looking at the display, and the controller is configured, in response to determining that the user is not looking at the display, to perform said accepting voice input in response to the text input field being displayed, and to perform said accepting voice command in response to no text input field being displayed. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Piernot with the teachings as in Cheyer, Philippov and Gagnon to modify the voice text input system as disclosed in Cheyer and Philippov with the user attention as disclosed by Piernot to determine if verbal commands given to a digital assistant are intended for said digital assistant as oppose to someone else in the same vicinity, thus reducing the frustration cause by false positives.

Regarding Claim 8, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent claim 1. Cheyer further teaches:
However, Cheyer in view of Philippov and in further view of Gagnon does not specifically disclose wherein the controller is configured to determine a predetermined position of the electronic device, and the controller is configured, in response to determining the predetermined position of the electronic device, to perform said accepting voice input in response to the text input field being displayed.
Piernot in par 0066, teaches the system determining if user input should be considered based upon the placement of the phone (i.e., in front of face). This system accepts voice input in the scenario where the interface is displayed and when it is not. The claims do not preclude either voice inputs from being commands. Cheyer in par 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Piernot with the teachings as in Cheyer, Philippov and Gagnon to modify the voice text input system as disclosed in Cheyer and Philippov with the user attention as disclosed by Piernot to determine if verbal commands given to a digital assistant are intended for said digital assistant as oppose to someone else in the same vicinity, thus reducing the frustration cause by false positives.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheyer in view of Philippov, in further view of Gagnon and in further view of Missig et al. (US 2014/0218372) (hereinafter, Missig).

Regarding Claim 17, Cheyer in view of Philippov and in further view of Gagnon teaches the limitations contained in parent Claim 1.
However, Cheyer in view of Philippov and in further view of Gagnon does not specifically disclose wherein the controller is configured to terminate said accepting voice input, in response to the specific touch operation performed on the touch panel while the controller is performing said accepting voice input.  
Missig in par 0016, teaches that during a dictation mode, if a user input is detected it terminates the dictation mode. Missig in par 0134, further teaches a digital assistant that can accept text input through the assistant interface and can further accept a command to wake up and activate the assistant interface when no interface is present. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings as in Missig with the teachings as in Cheyer, Philippov and Gagnon to modify the voice text input system as disclosed in Cheyer and Philippov with the smart assistant interface as disclosed by Missig to improve a user’s experience in interacting with the system and promote the user’s confidence in the system’s services and capabilities (See Missig par 0004) by reducing unwanted voice input from being collected by the system.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks pages 1 – 5, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1, 3 – 8 and 17 – 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Philippov and the previously cited prior art (See the above rejections of Claims 1, 3 – 8 and 17 – 21.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176